Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 4 is objected to.  The limitation “naphthol AS monoazopigment” should be amended to --naphthol AS monoazo pigment--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kather (US Pat. 2,713,545, cited on Applicants information disclosure statement, filed on 3/22/21).
Examples 2 and 3 of Kather teach adding an aqueous solution of sodium methyl siliconate (prepared in example 1), which is an alkali metal siliconate to dispersion paints.  In example 2, 100 grams of a casein powder is mixed with 72 grams of water which contains 3.3 grams of sodium methyl siliconate prepared in example 1.  The amount of sodium methyl siliconate, is therefore approximately 3.3 % by weight based on the total weight of the dispersion paint (casein powder).  In Example 3, various amounts of sodium methyl siliconate are mixed with an alkyd water-emulsion paint.  Table II of Example 3 teaches the inclusion of sodium methyl siliconate in amounts of 0.1, 0.4, 0.5, and 1.0 wt%, which all fall within the 0.1-3.5 wt% range required by claim 15.  Examples 2 and 3 show that the paints are more stable when the sodium methyl siliconate is present.  As shown in table II, the number of strokes to expose a substrate to which the paint is applied increases when sodium methyl siliconate is added to the paint.  Such data can be attributed to the sodium methyl siliconate stabilizing the dispersion paints taught therein.  Nevertheless, since Kather explicitly teaches Applicants claimed step of adding an alkali metal siliconate to a dispersion paint, it necessarily follow that the processes taught in examples 2 and 3 of Kather would inherently provide stabilization of the dispersion paint.  A chemical composition and its properties are inseparable.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-3, 5-14 and 16-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 and 5-18 of prior U.S. Patent No. 10,988,627. This is a statutory double patenting rejection.  Claims 1-3 and 5-11 of the instant application correspond verbatim to claims 1-5 and 5-11 of the ‘627 patent, respectively.  Claims 12 and 13 of the instant application correspond verbatim to claims 17 and 18 of the ‘627 patent, respectively.  Claims 14 of the instant application corresponds verbatim to claim 12 of the ‘627 patent.  Claims 16-18 of the instant application correspond verbatim to claims 13-15 of the ‘627 patent, respectively.  Last, claim 19 of the instant application corresponds verbatim to claim 16 of the ‘627 patent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,988,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is that instant claim 4 includes the pigment naphthol AS monoazo pigment.  All other species of pigment are the same in instant claim 4 and claim 4 of the ‘627 patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766